166 N.W.2d 100 (1969)
Perry A. CUCCHIARELLA, Respondent,
v.
Leo T. KOLODZIEG, Appellant.
Lloyd Leslie CHALUPSKY, Defendant and Third Party Plaintiff, Respondent,
v.
ALLSTATE INSURANCE COMPANY, Third Party Defendant, Appellant.
No. 41566.
Supreme Court of Minnesota.
March 14, 1969.
Rehearing Denied April 9, 1969.
Douglass, Bell & Donlin, and Duane R. Harves, St. Paul, for appellants.
Cummins, Cummins & Gislason, and Richard McHaffie, St. Paul, for Perry Cucchiarella.
Lloyd Leslie Chalupsky, pro se.
Heard before KNUTSON, C. J., and NELSON, MURPHY, OTIS, and FRANK T. GALLAGHER, JJ.

OPINION
PER CURIAM.
This is an appeal growing out of a proceeding in municipal court in the city of St. Paul, in which plaintiff, Perry A. Cucchiarella, secured a judgment against defendants, Leo T. Kolodzieg and Lloyd Leslie Chalupsky, and against Allstate Insurance Company, as insurer, in the sum of $778.30. The findings of fact, conclusions of law, and order for judgment were filed April 26, 1968, and the judgment was entered the same day. The notice of appeal recites that the appeal is taken "from the Order for Judgment of the Municipal Court entered on April 26, 1968, directing a verdict in favor of the plaintiff and in favor of the defendant Lloyd Leslie Chalupsky."
Judgments and orders from which appeal as of right may be taken to this court are specified by Rule 103.03, Rules of Civil Appellate Procedure. This rule is substantially identical with Minn.St. 605.09. No provision is made for an appeal to this court from an order for judgment. Since the appeal is taken from a nonappealable order, it must accordingly be dismissed. Some of the cases which have dealt with this subject are: Lamb v. McCanna, 14 *101 Minn. 513 (Gil. 385) ; Rogers v. Holyoke, 14 Minn. 514 (Gil. 387); State ex rel. Lembke v. Bechdel, 38 Minn. 278, 37 N.W. 338; Weiser v. City of St. Paul, 86 Minn. 26, 90 N.W. 8; Nikannis Co. v. City of Duluth, 108 Minn. 83, 121 N.W. 212; Arnoldy v. Northwestern State Bank, 142 Minn. 449, 172 N.W. 699; Layton v. Lee, 146 Minn. 478, 178 N.W. 735; Wilson v. Tauer, 147 Minn. 466, 180 N.W. 93; Orth v. Walters, 155 Minn. 131, 192 N.W. 936; Brochin v. Lifson, 172 Minn. 51, 215 N.W. 180; Palmer v. First Minneapolis Trust Co., 179 Minn. 381, 230 N.W. 257; Cohen v. Globe Business Sales, Inc., ___ Minn. ___, 166 N.W.2d 704, filed February 28, 1969; Merz v. Oftedal, 274 Minn. 401, 144 N.W.2d 58.
Appeal dismissed.